Citation Nr: 1531889	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.


These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) and a January 2013 rating decision of the Appeals Management Center (AMC).

In February 2014, the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development has not been accomplished.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2014 written brief presentation, the Veteran's representative contended that an August 1979 rating decision was clear and unmistakable error (CUE) in denying service connection for a psychiatric disability.  However, the Board may not consider a CUE challenge to a final RO decision in the first instance as in such a circumstance, the Board is obligated to refer that theory of CUE to the RO for an initial decision.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board regrets additional delay, but finds that further development is necessary before the Veteran's claims for entitlement to service connection diabetes mellitus to include as due to herbicide exposure and posttraumatic stress disorder (PTSD), can be adjudicated.

The Veteran asserts that diabetes mellitus was caused by exposure to herbicides when he was assigned to a chemical clean up team while station in Iwakuni, Japan during active service.  In December 2014, the Veteran underwent a VA examination concerning the etiology of diabetes, as ordered in February 2014 Board remand.  The Board specifically requested a medical opinion concerning whether it was at least as likely as not that the Veteran's diabetes mellitus was due to or aggravated by service-connected PTSD.  The VA examiner concluded that the Veteran's diabetes mellitus was not due to or aggravated by PTSD.  The examiner's rationale was that the Veteran was diagnosed with diabetes mellitus in 2002 with no pathophysiological relationship to PTSD.  The examiner also noted that a review of the claims file showed no eating disorder causing obesity and noted that the Veteran was obese during the diagnostic phase of diabetes mellitus.  The examiner noted that the Veteran was service-connected for PTSD in 2013 with an established effective date beginning in 2007.  

In this case, the Board finds that the December 2014 VA examination report is of low probative value as it is unclear if the examiner considered that there were indications that the Veteran had PTSD prior to 2007 and may have had PTSD beginning in 1987, prior to a diagnosis of diabetes.  Therefore, the Board finds that a new examination and medical opinion is required that must consider the Veteran's entire medical history of record as to include prior diagnoses of PTSD.  Once VA provides an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current diabetes mellitus as secondary to PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner must address the following:

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus was incurred in or caused by active service, or manifested within one year of separation from service.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus is due to or caused by service-connected PTSD.

(c)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed diabetes mellitus is aggravated (permanently increased beyond the normal progress of the disorder) by service-connected PTSD.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

